Exhibit 10.1

 

CHANGE OF CONTROL SEVERANCE PLAN

 

Introduction

 

The Board of Directors of Coherent, Inc., a Delaware corporation (“Company”),
has evaluated the economic and social impact of an acquisition or other change
of control on its key employees.  The Board recognizes that the potential of
such an acquisition or change of control can be a distraction to its key
employees and can cause them to consider alternative employment opportunities. 
The Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of its key employees.  The Board believes that the adoption of this
amended and restated Plan will enhance the ability of the Company’s key
employees to assist the Board in objectively evaluating potential acquisitions
or other changes of control.

 

Furthermore, the Board believes a change of control severance plan of this kind
will aid the Company in attracting and retaining the highly qualified, high
performing individuals who are essential to its success.  The plan will help
ensure that key employees will be able to maintain productivity, objectivity and
focus during the period of significant uncertainty that is inherent in an
acquisition or other change of control.

 

Accordingly, the following plan has been developed and is hereby adopted.

 

ARTICLE I

 

ESTABLISHMENT OF PLAN

 

1.1                               Establishment of Plan.  As of the Effective
Date, the Company hereby establishes an amended and restated severance plan to
be known as the “Change of Control Severance Plan” (the “Plan”), as set forth in
this document.  The purposes of the Plan are as set forth in the Introduction.

 

1.2                               Applicability of Plan.  The benefits provided
by this Plan shall be available to certain key Employees of the Company who, at
or after the Effective Date, meet the eligibility requirements of Article III.

 

1.3                               Contractual Right to Benefits.  This Plan
establishes and vests in each Participant a contractual right to the benefits to
which he or she is entitled hereunder, enforceable by the Participant against
his or her Employer or the Company, or both.

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions.  Whenever used in the Plan, the
following terms shall have the meanings set forth below and, when the meaning is
intended, the initial letter of the term is capitalized.

 

--------------------------------------------------------------------------------


 

(a)                                 “Base Pay” means the rate of annual base
straight time gross earnings, exclusive of incentive compensation, incentive
payments, bonuses, commissions or other compensation in effect immediately prior
to the Change of Control (without regard to any reduction made In Anticipation
of a Change of Control) or immediately prior to the termination of employment,
whichever annual rate is higher.

 

(b)                                 “Board” means Board of Directors of the
Company.

 

(c)                                  “Bonus Pay” means, with respect to a
Participant, the total target payments with respect to the Participant under the
Company’s cash bonus and other cash incentive programs at 100% of plan for the
Company fiscal year in which the Change of Control occurs (or for the
immediately preceding year if the target payment with respect to the Participant
for the Company fiscal year in which the Change of Control occurs has not yet
been established) (without regard to any reduction made in the target payments
In Anticipation of a Change of Control), or, if greater, for the Company fiscal
year in which the Participant’s employment terminates.

 

(d)                                 “Change of Control” means a (i) change in
ownership of the Company, (ii) change in effective control of the Company, or
(iii) change in the ownership of a substantial portion of the Company’s assets
(with an asset value change in ownership exceeding more than 50% of the total
gross fair market value replacing the 40% default rule), all as defined under
Code Section 409A and the final Treasury Regulations thereunder.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Company” means Coherent, Inc., a Delaware
corporation, and any successor as provided in Article VII hereof.

 

(g)                                  “Effective Date” means December 11, 2014.

 

(h)                                 “Employee” means a common law employee of an
Employer (other than an employee who is a party to an individual agreement with
the Company which provides severance or severance-type benefits), whose
customary employment as of a Change of Control is 20 hours or more per week. 
For purposes of this Plan, an Employee shall be considered to continue to be
employed in the case of sick leave, military leave, or any other leave of
absence approved by the Company.

 

(i)                                     “Employer” means the Company or a
subsidiary of the Company which has adopted the Plan pursuant to Article VI
hereof.

 

(j)                                    “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.

 

(k)                                 “Executive Officer” means an individual
determined by the Company to be an executive officer of the Company subject to
the reporting requirements of Section 16 of the Securities Exchange Act of 1934,
as amended.

 

(l)                                     “Good Reason” means any one or more of
the following:

 

2

--------------------------------------------------------------------------------


 

(i)                                     The Employer reduces the Participant’s
Base Pay.

 

(ii)                                  Without the Participant’s express written
consent, the Employer requires the Participant to change the location of his or
her job or office, so that he or she will be based at a location more than
twenty-five (25) miles from the location of his job or office immediately prior
to the Change of Control.

 

(iii)                               The Participant’s cash and equity incentive
opportunities, taken as a whole, are materially reduced.

 

(iv)                              The Participant incurs a significant reduction
in duties, responsibilities or authority as determined by the Review Committee.

 

(v)                                 A successor company fails or refuses to
assume the Company’s obligations under this Plan, as required by Article VII.

 

(vi)                              The Company or any successor company breaches
any of the provisions of this Plan.

 

Provided, however, that such events shall not constitute grounds for a Good
Reason termination unless the Participant has provided notice to the Company of
the existence of the one or more of the above conditions within 90 days of its
initial existence and the Company has been provided at least 30 days to remedy
the condition.

 

(m)                             “In Anticipation of a Change of Control” means
in anticipation of a Change of Control provided a Change of Control occurs
within two months after the action.

 

(n)                                 “Just Cause” means the termination of
employment of an Employee shall have taken place as a result of (i) an act or
acts of dishonesty undertaken by such Employee and intended to result in
substantial gain or personal enrichment of the Employee at the expense of his or
her Employer, (ii) persistent failure or inability to perform the duties and
obligations of such Employee’s employment which are demonstrably willful and
deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company, or
(iii) Employee’s conviction of, or plea of nolo contendere to, a felony.

 

(o)                                 “Non-Executive Officer Vice-President” means
a Vice-President of the Company who is not an Executive Officer.

 

(p)                                 “Participant” means an Employee who meets
the eligibility requirements of Section III.

 

(q)                                 “Payment Date” means the date which occurs
sixty (60) days following any Participant’s separation from service (as that
term is defined in Section 409A of the Code); provided, however, if the Release
becomes effective and irrevocable prior to sixty (60) days following the
Participant’s separation from service, the Payment Date means the second
business day after the Release becomes effective and irrevocable unless the
sixty (60) day period following the Participant’s separation from service spans
two calendar years in which event the Payment Date means the later of (i) the
second business day after the Release becomes effective

 

3

--------------------------------------------------------------------------------


 

and irrevocable and (ii) the second business day of the second calendar year in
such sixty (60) day period.

 

(r)                                    “Plan” means the Coherent, Inc. Change of
Control Severance Plan, as amended and restated as of the Effective Date.

 

(s)                                   “Review Committee” means a committee
established by the Board, the primary functions of which shall be to determine
whether Participants have incurred a significant reduction in duties,
responsibilities or authority, and to establish, where necessary, the date of a
Participant’s termination of employment for purposes of the Plan.  The Review
Committee shall be composed solely of members of the Board serving as such
immediately prior to a Change of Control.  The Review Committee shall establish
such procedures as it deems appropriate to facilitate a fair and objective
review process to determine whether a Participant has incurred a significant
reduction in his or her duties and responsibilities

 

(t)                                    “Severance Benefits” means the aggregate
of the Severance Payments and the benefits under Section 4.5 hereof.

 

(u)                                 “Severance Payment” means the payment of
severance compensation as provided in Section 4.3 hereof.

 

(v)                                 “Special Cash Payment” means a monthly cash
amount equal to $2,750 to be paid to Participant in lieu of monthly
Company-subsidized COBRA, life insurance plan premiums and/or any other welfare
benefits as provided in Section 4.5(b).

 

2.2                               Applicable Law.  To the extent not preempted
by the laws of the United States, the laws of the State of California (without
regard to the choice of law rules) shall be the controlling law in all matters
relating to the Plan.

 

2.3                               Severability.  If a provision of this Plan
shall be held illegal or invalid, the illegality or invalidity shall not affect
the remaining parts of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

ARTICLE III

 

ELIGIBILITY

 

3.1                               Participation in Plan.  As of the Effective
Date, the Compensation and H.R. Committee of the Board has reaffirmed the
Participants in the Plan as of the Effective Date.  Following the Effective
Date, new Executive Officers of the Company shall automatically become
Participants in the Plan; provided, however, that new Non-Executive Officer
Vice-Presidents shall only become Participants in the Plan if the Compensation
and H.R. Committee of the Board, in its sole discretion, affirmatively
determines that they are eligible Participants.  A Participant shall cease to be
a Participant in the Plan when he or she ceases to be an Employee of an
Employer, unless such Participant is then entitled to payment of Severance
Benefits as provided in the Plan.  A Participant entitled to Severance Benefits
shall remain a Participant in the Plan until the full amount of the Severance
Payment and other Severance Benefits have been paid to the Participant.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SEVERANCE BENEFITS

 

4.1                               Right to Severance Payment.  A Participant
shall, subject to the Participant’s entering into and not revoking a Release of
Claims by the Payment Date in favor of the Company or any successor company in
substantially the form attached hereto as Exhibit A (the “Release”), be entitled
to receive from the Company a Severance Payment in the amount provided in
Section 4.3 if there has been a Change of Control of the Company and if, on (or
In Anticipation of a Change of Control) or within two (2) years after the Change
of Control, the Participant’s employment by an Employer shall terminate by the
Employer other than for Just Cause or by the Employee for Good Reason.  A
Participant shall not be entitled to a Severance Payment if termination occurs
for reasons not specified in Section 4.2, including (but not limited to) death,
voluntary termination other than for Good Reason, total and permanent
disability, or for Just Cause.

 

4.2                               Termination of Employment.  A Participant
shall be entitled to a Severance Payment and to the benefits described in
Section 4.5 if his or her employment by an Employer is terminated, during the
time frame and subject to the Release requirement set forth in Section 4.1, by
the Employee for Good Reason or by the Employer for other than Just Cause, death
or total and permanent disability.

 

4.3                               Amount of Severance Payment.  Each Participant
entitled to a Severance Payment under this Plan shall receive from the Company a
cash payment as follows:

 

(a)                                 Chief Executive Officer.  The Severance
Payment for the Company’s Chief Executive Officer shall equal the product of
2.99 times the sum of the Chief Executive Officer’s Base Pay and Bonus Pay.

 

(b)                                 Executive Officer Vice-Presidents.  The
Severance Payment for the Company’s Executive Officer Vice-Presidents shall
equal the product of two times the sum of the Executive Officer Vice-President’s
Base Pay and Bonus Pay.

 

(c)                                  Non-Executive Officer Vice-Presidents.  The
Severance Payment for the Company’s Non-Executive Officer Vice-Presidents shall
equal the product of one times the sum of the Non-Executive Officer
Vice-President’s Base Pay and Bonus Pay.

 

(d)                                 Non-U.S. Participants.  In the case of a
Participant who performs all or substantially all of his or her employment
services outside of the United States, the Company may, in its discretion,
reduce the Severance Payment otherwise calculated under Section 4.3(a), (b) or
(c) by the amount of severance-type benefits to which such Participant is then
entitled under the laws of the country or countries in which such services are
performed.

 

4.4                               Time of Severance Payment.  Subject to section
4.5(b) and 4.5(e) hereof, the Severance Payment to which a Participant is
entitled shall be paid by the Company to the Participant, in cash and in full,
on the Payment Date.  If such a Participant should die before all amounts
payable to him or her have been paid, such unpaid amounts shall be paid in
accordance

 

5

--------------------------------------------------------------------------------


 

with the Participant’s will or by the laws of descent and distribution or to the
personal representative of the Participant’s estate.

 

4.5                               Other Severance Provisions.  In the event a
Severance Payment obligation is triggered under this Plan for a Participant,
such Participant shall also receive the following benefits:

 

(a)                                 Equity Compensation Acceleration.  Unless
specifically provided otherwise by reference to this Plan in the equity award at
the time of grant, one hundred percent of Participant’s outstanding unvested
equity compensation awards shall automatically accelerate their vesting so as to
become fully vested and, with respect to stock options and stock appreciation
rights, exercisable.  Unless specifically provided otherwise by reference to
this Plan in the performance-based restricted stock unit award at the time of
grant, this accelerated vesting means 100% acceleration of shares subject to
performance based restricted stock units as to which the performance metrics
have been truncated and measured as of the date of the Change of Control, such
that they are converted into a fixed number of restricted stock units scheduled
to vest based on the Participant’s continued service, as with, for example, the
performance-based restricted stock units granted to certain Participants in
November, 2014.

 

(b)                                 Additional Cash Payments Calculated by
Reference to Benefits Continuation.  Each Participant shall receive from the
Company, beginning on the Payment Date, and in lieu of monthly
Company-subsidized COBRA, life insurance plan premiums and/or any other welfare
benefits, additional monthly cash payments in monthly amounts equal to the
Special Cash Payment; provided, however that such additional monthly cash
payments shall be delayed six months and one day from the date of termination
(and then paid in one first installment equal to delayed amounts) to the extent
required to avoid the imposition of additional tax under Code Section 409A and
the final regulations and any guidance promulgated thereunder (“Section 409A”). 
The Participant may, but is not obligated to, use such additional monthly cash
payments toward the cost of COBRA and/or life insurance plan premiums.  Each
Participant under this Plan shall receive from the Company that number of
monthly Special Cash Payments as specified below:

 

(i)                                     Chief Executive Officer.  The Company’s
Chief Executive Officer shall receive thirty-six (36) monthly Special Cash
Payments.

 

(ii)                                  Officer Vice-Presidents.  The Company’s
Executive Officer Vice-Presidents shall receive such twenty-four (24) monthly
Special Cash Payments.

 

(iii)                               Non-Officer Vice-Presidents.  The Company’s
Non-Executive Officer Vice-Presidents shall twelve (12) monthly Special Cash
Payments.

 

(c)                                  Golden Parachute Excise Taxes.

 

(i)                                     Best Results Approach for Participants. 
In the event that the severance and other benefits provided for in this Plan or
otherwise payable or provided to a Participant (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
Section 4.5(c)(i), would be subject to the excise tax under Section 4999 of the
Code (the “Excise Tax”), then the Participant’s Plan benefits shall be either
(a) delivered in full,

 

6

--------------------------------------------------------------------------------


 

or (b) delivered as to such lesser extent which would result in no portion of
such severance and other benefits being subject to the Excise Tax, whichever of
the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by the Participant
on an after-tax basis, of the greatest amount of severance and other benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.

 

(ii)                                  General 280G.  Unless the Company and
Participant otherwise agree in writing, any determination required under this
Section 4.5(c) will be made in writing to both the Company and Participant by a
national “Big Four” accounting firm selected by the Company or such other person
or entity to which the parties mutually agree (the “Accountants”).  For purposes
of making the calculations required by this Section 4.5(c), the Accountants, to
the extent information is not available, may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and the Participants shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section.  The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.5(c)(ii).  To the extent that any reduction in
payments and/or benefits is required by this Section 4.5(c) and to the extent
that an ordering of the reduction other than by the Participant is required by
Section 409A or other tax requirements, the reduction shall occur in the
following order: (1) reduction of cash payments; and (2) reduction of equity
acceleration (full-value awards first, then stock options), and (3) other
benefits paid to the Participant.  In addition to the extent required by
Section 409A or other tax requirements, (i) in the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant for any Participant’s equity
awards and (ii) in the event that some payments or benefits within a category
are deferred compensation under Section 409A and some payments or benefits
within a category are not deferred compensation under Section 409A, the payments
or benefits that are not deferred compensation under Section 409A shall be
reduced first.  If ordering of reductions is not required by Section 409A or
other tax requirements, the Participant shall determine the order of reduction.

 

(d)                                 Section 409A.

 

(i)                                     Notwithstanding anything to the contrary
in this Plan, no severance pay or benefits to be paid or provided to any
Participant, if any, pursuant to this Plan that, when considered together with
any other severance payments or separation benefits, are considered deferred
compensation under Section 409A (together, the “Deferred Payments”) will be paid
or otherwise provided until any Participant has a “separation from service”
within the meaning of Section 409A.  Similarly, no severance payable to any
Participant, if any, pursuant to this Plan that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until any Participant has a “separation from service” within the meaning
of Section 409A.

 

(ii)                                  Any severance payments or benefits under
this Plan that would be considered Deferred Payments will be paid on, or, in the
case of installments, will not commence until, the Payment Date, or, if later,
such time as required by Section 4.5(d)(iii).  Except as

 

7

--------------------------------------------------------------------------------


 

required by Section 4.5(d)(iii), any installment payments that would have been
made to any Participant during the period immediately following any
Participant’s separation from service and prior to the Payment Date but for the
preceding sentence will be paid to the Participant on the Payment Date and the
remaining payments shall be made as provided in this Plan.

 

(iii)                               Notwithstanding anything to the contrary in
this Plan, if a Participant is a “specified employee” within the meaning of
Section 409A at the time of such Participant’s separation from service (other
than due to death), then the Deferred Payments, if any, that are payable within
the first six (6) months following such Participant’s separation from service,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of such Participant’s
separation from service.  All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if a Participant dies
following such Participant’s separation from service, but prior to the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of such Participant’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment, installment and benefit
payable under this Plan is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(iv)                              Any amount paid under this Plan that satisfies
the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of Section 4.5(d)(i).

 

(v)                                 The foregoing provisions are intended to be
exempt from or comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply.  The Company and
Participant agree to work together in good faith to consider amendments to this
Plan and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Participant under Section 409A.  Notwithstanding the
foregoing, the Company does not ensure that the Participant will not incur
additional tax or income recognition because of Section 409A.

 

(e)                                  Release of Claims.  Notwithstanding any
other provisions of this Plan, Participant’s receipt of severance payments and
benefits under this Plan is conditioned upon Participant signing and not
revoking the Release and subject to the Release becoming effective prior to the
Payment Date.  If the Release does not become effective and irrevocable by the
Payment Date, a Participant will forfeit any rights to severance or benefits
under this Plan.  In no event will severance payments or benefits be paid or
provided until the Release becomes effective and irrevocable.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

5.1                               Other Benefits.  Neither the provisions of
this Plan nor the Severance Benefits provided for hereunder shall reduce any
amounts otherwise payable, or in any way diminish the Participant’s rights as an
Employee of an Employer, whether existing now or hereafter, under any benefit,
incentive, retirement, stock option, stock bonus, stock purchase plan, or any
employment agreement or other plan or arrangement.

 

5.2                               Employment Status.  This Plan does not
constitute a contract of employment or impose on the Participant or the
Participant’s Employer any obligation to retain the Participant as an Employee,
to change the status of the Participant’s employment, or to change the Company’s
policies regarding termination of employment.

 

5.3                               Taxation of Plan Payments.  All Severance
Benefits paid pursuant to this Plan shall be subject to payroll and withholding
taxes to the extent required by law.

 

ARTICLE VI

 

PARTICIPATING EMPLOYERS

 

6.1                               Upon approval by the Board, this Plan may be
adopted by any Subsidiary of the Company.  Upon such adoption, the Subsidiary
shall become an Employer hereunder and the provisions of the Plan shall be fully
applicable to the Employees of that Subsidiary.  The term “Subsidiary” means any
corporation in which the Company, directly or indirectly, holds a majority of
the voting power of its outstanding shares of capital stock.

 

ARTICLE VII

 

SUCCESSOR TO COMPANY

 

7.1                               The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.  In such event, the term “Company,” as used in this Plan, shall
mean the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

ARTICLE VIII

 

DURATION, AMENDMENT AND TERMINATION

 

8.1                               Duration.  If a Change of Control has not
occurred, this Plan shall expire at 11:59 pm PT on December 31, 2018, unless
sooner terminated as provided in Section 8.2, or unless

 

9

--------------------------------------------------------------------------------


 

extended for an additional period or periods by resolution adopted by the Board
at any time prior to the expiration of the Plan.

 

If a Change of Control occurs, this Plan shall continue in full force and
effect, and shall not terminate or expire until after all Participants who
become entitled to Severance Benefits hereunder shall have received such
payments in full.

 

8.2                               Amendment and Termination.  Unless a Change of
Control has previously occurred or such amendment is In Anticipation of a Change
of Control, the Plan may be amended in any respect by resolution adopted by a
majority of the Board or may be amended by the Compensation and H.R. Committee
of the Board in any respect that does not have a material adverse impact on any
Participant or that is required by legal or other regulatory requirements
regardless of whether the amendment may have a material adverse impact on a
Participant.  The Plan may be terminated by resolution adopted by a majority of
the Board, provided that written notice is furnished to all Participants at
least sixty (60) days prior to such termination and such termination is not In
Anticipation of a Change of Control.  If a Change of Control occurs, the Plan no
longer shall be subject to amendment, change, substitution, deletion, revocation
or termination in any respect whatsoever.

 

8.3                               Form of Amendment.  The form of any proper
amendment or termination of the Plan shall be a written instrument signed by a
duly authorized officer or officers of the Company, certifying that the
amendment or termination has been approved by the Board.  A proper amendment of
the Plan automatically shall effect a corresponding amendment to all
Participants’ rights hereunder.  A proper termination of the Plan automatically
shall effect a termination of all Participants’ rights and benefits hereunder.

 

ARTICLE IX

 

LEGAL FEES AND EXPENSES

 

9.1                               The Company shall pay all legal fees, costs of
litigation, and other expenses incurred in good faith by each Participant as a
result of the Company’s refusal to pay the Severance Benefits to which the
Participant becomes entitled under this Plan, or as a result of the Company’s
contesting the validity, enforceability or interpretation of the Plan, within 30
days of the invoice date for such expenses.

 

ARTICLE X

 

PLAN ADMINISTRATION

 

10.1                        An employee or former employee of an Employer who
disagrees with their allotment of benefits under this Plan may file a written
appeal with the Company’s Human Resources senior executive or other person
designated by the Company.

 

(a)                                 Any claim relating to this Plan shall be
subject to this appeal process.  If an employee or former employee of an
Employer, or their representative (the “Claimant”) submits a written claim for a
benefit under the Plan and the claim is denied in whole or in part,

 

10

--------------------------------------------------------------------------------


 

the Employer shall provide the Claimant with a written or electronic
notification that complies with Department of Labor Regulation
Section 2520.104b-1(c)(1).  The denial notice will include:

 

(i)                                     specific reason(s) for the denial;

 

(ii)                                  reference to the specific Plan
provision(s) on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why the material or information is necessary; and

 

(iv)                              an explanation of the Plan’s claims review
procedure and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following a denial on review (as set forth in Section
10.1(e) below).

 

(b)                                 The denial notice shall be furnished to the
Claimant no later than ninety (90)-days after receipt of the claim by the
Employer, unless the Employer determines that special circumstances require an
extension of time for processing the claim.  If the Employer determines that an
extension of time for processing is required, then notice of the extension shall
be furnished to the Claimant prior to the termination of the initial ninety
(90)-day period.  In no event shall such extension exceed a period of ninety
(90)-days from the end of such initial period.  The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the benefits determination.

 

(c)                                  Claim Review Procedure.  The Claimant may
request review of the denial at any time within sixty (60) days following the
date the Claimant received notice of the denial of his or her claim.  The
Employer shall afford the Claimant a full and fair review of the decision
denying the claim and, if so requested, shall:

 

(i)                                     provide the Claimant with the
opportunity to submit written comments, documents, records and other information
relating to the claim for benefits;

 

(ii)                                  provide that the Claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information (other than documents, records and
other information that is legally-privileged) relevant to the Claimant’s claim
for benefits; and

 

(iii)                               provide for a review that takes into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

(d)                                 If the claim is subsequently also denied by
the Employer, in whole or in part, then the Claimant shall be furnished with a
denial notice that shall contain the following:

 

(i)                                     specific reason(s) for the denial;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  reference to the specific Plan
provision(s) on which the denial is based; and

 

(iii)                               an explanation of the Plan’s claims review
procedure (including (c)(ii) above) and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial on review.

 

(e)                                  The decision on review shall be issued
within sixty (60) days following receipt of the request for review.  The period
for decision may, however, be extended up to one hundred twenty (120) days after
such receipt if the Employer determines that special circumstances require
extension.  In the case of an extension, notice of the extension shall be
furnished to the Claimant prior to the expiration of the initial sixty (60)-day
period.  In no event shall such extension exceed a period of sixty (60) days
from the end of such initial period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the benefits determination.

 

10.2                        If the appeal of an employee or former employee of
an Employer is denied, such employee or former employee shall have the right and
option to elect (in lieu of litigation) to have any dispute or controversy
arising under or in connection with the Plan settled by arbitration, conducted
before a panel of three arbitrators sitting in a location selected by the
employee within fifty (50) miles from the location of his or her job with an
Employer, in accordance with rules of the American Arbitration Association then
in effect.  Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.  All expenses of such arbitration, including the fees and
expenses of the counsel for the employee, shall be borne by the Employer.

 

ARTICLE XI

 

ADMINISTRATIVE INFORMATION

 

11.1                        The Plan sponsor and administrator is:

 

Coherent, Inc.

5100 Patrick Henry Drive

Santa Clara, CA 95054

(408) 764-4000

 

11.2                        Designated agent for service of process:

 

General Counsel

Coherent, Inc.

5100 Patrick Henry Drive

Santa Clara, CA 95054

(408) 764-4000

 

11.3                        Plan records are kept on a fiscal year basis.

 

11.4                        The Plan shall be funded from the Employer’s general
assets only.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COHERENT, INC. CHANGE OF CONTROL SEVERANCE PLAN

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made by and between Coherent, Inc. (the
“Company”), and (“Employee”).

 

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company in return for obtaining certain severance benefits specified in the
Coherent, Inc. Change of Control Severance Plan (the “Plan”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                      Termination Date.  Employee’s employment
terminated on                     , 20    .

 

2.                                      Confidential Information.  Employee
shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall continue to comply with the
terms and conditions of the Employee Confidential Information and Arbitration
Agreement* between Employee and the Company.  Employee shall return all the
Company property and confidential and proprietary information in his or her
possession to the Company on the Effective Date (as defined below) of this
Agreement.

 

3.                                      Payment of Salary.  Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to
Employee.

 

4.                                      Release of Claims.  Employee agrees that
the payment to him or her of such foregoing severance benefits specified in the
Plan represents consideration for settlement in full of all outstanding
obligations owed to Employee by the Company.  Employee, on behalf of himself or
herself, and his or her respective heirs, family members, executors and assigns,
hereby fully and forever releases the Company and its past, present and future
officers, agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that he or she may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,

 

(a)                       any and all claims relating to or arising from
Employee’s employment relationship with the Company or its affiliates and the
termination of that relationship;

 

--------------------------------------------------------------------------------

*    and similar or other agreements dealing with confidential information

 

1

--------------------------------------------------------------------------------


 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act, and Labor Code section 201, et seq. and section
970, et seq. and all amendments to each such Act as well as the regulations
issued thereunder;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
and

 

(g)                                  any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to (i) any obligations due Employee
under the Plan; (ii) Employee’s right to file a charge with, or participate in a
charge by, the Equal Employment Opportunity Commission or comparable state
agency against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (iii) claims under Division
3, Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Employee); (iv) claims prohibited from release as set forth in California Labor
Code section 206.5 (specifically “any claim or right on account of wages due, or
to become due, or made as an advance on wages to be earned, unless payment of
such wages has been made”); and (v) Employee’s rights to coverage under any
fiduciary insurance policy purchased or obtained by or on behalf of the Company
in which Employee is insured or in connection with the Company’s Change in
Control (as defined in the Plan) or to indemnification under any contract,
by-law or other arrangement that would cover Employee but for this Release.

 

5.                                      [40 or Over Employees Only]
Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that he or
she is waiving and releasing any rights he or she

 

2

--------------------------------------------------------------------------------


 

may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that he has been advised by this writing that
(a) he or she should consult with an attorney prior to executing this Agreement;
(b) he or she has at least twenty-one (21) days within which to consider this
Agreement; (c) he or she has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; (d) this Agreement shall not
be effective until the revocation period has expired without revocation; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.  Any revocation should be in
writing and delivered to the Vice-President of Human Resources at the Company by
close of business on the seventh day from the date that Employee signs this
Agreement.

 

6.                                      Civil Code Section 1542.  Employee
represents that he or she is not aware of any claims against the Company other
than the claims that are released by this Agreement.  Nevertheless, Employee
intends this release to be a general release, and to all claims he or she may
have, whether known or unknown. Employee acknowledges that he has been advised
by legal counsel and is familiar with the provisions of California Civil Code
1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section and in furtherance of his or her
release of all claims, known and unknown, agrees to expressly waive any rights
he or she may have thereunder, as well as under any statute or common law
principles of similar effect.

 

7.                                      No Pending or Future Lawsuits.  Employee
represents that he or she has no lawsuits, claims, or actions pending in his or
her name, or on behalf of any other person or entity, against the Company or any
other person or entity referred to herein.  Employee also represents that he or
she does not intend to bring any claims on his or her own behalf or on behalf of
any other person or entity against the Company or any other person or entity
referred to herein.

 

8.                                      Application for Employment.  Employee
understands and agrees that, as a condition of this Agreement, he or she shall
not be entitled to any employment with the Company, its subsidiaries, or any
successor, and he or she hereby waives any right, or alleged right, of
employment or re-employment with the Company.

 

3

--------------------------------------------------------------------------------


 

9.                                      No Cooperation.  Employee agrees that he
or she will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company or its affiliates
and/or any officer, director, employee, agent, representative, shareholder or
attorney of the Company or its affiliates, unless under a subpoena or other
court order to do so or when required to do so in response to an investigation
conducted by an administrative agency of competent jurisdiction.

 

10.                               Costs.  The Parties shall each bear their own
costs, expert fees, attorneys’ fees and other fees incurred in connection with
this Agreement.

 

11.                               Authority.  Employee represents and warrants
that he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement.

 

12.                               No Representations.  Employee represents that
he has had the opportunity to consult with an attorney, and has carefully read
and understands the scope and effect of the provisions of this Agreement. 
Neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

13.                               Severability.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision.

 

14.                               Entire Agreement.  This Agreement, along with
the Plan and the Employee Confidential Information and Arbitration Agreement,*
represents the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company.

 

15.                               No Oral Modification.  This Agreement may only
be amended in writing signed by Employee and the CEO [CFO for the Agreement with
the CEO] of the Company.

 

16.                               Governing Law.  This Agreement shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

17.                               Effective Date.  [40 or Over Employees Only —
otherwise effective upon signing by both parties] This Agreement is effective
eight (8) days after it has been signed by both Parties, and provided that
Employee shall have not revoked this Agreement under paragraph 5.  Such eighth
day shall be deemed the “Effective Date” of this Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

19.                               Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that:

 

4

--------------------------------------------------------------------------------


 

(a)                       They have read this Agreement;

 

(b)                       They have been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;

 

(c)                        Understand the terms and consequences of this
Agreement and of the releases it contains;

 

(d)                       They are fully aware of the legal and binding effect
of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Coherent, Inc.

 

 

 

Dated:             , 20    

By

 

 

 

Dated:             , 20     

 

 

5

--------------------------------------------------------------------------------